By the Court, Bronson, Ch. J.
The first count- is framed on the 29th section of the lottery act, which extends to furnishing, as well as vending and selling tickets; and to papers and instruments purporting to be tickets, or parts or shares of tickets, as well as to tickets, and parts and shares of tickets. (1 R. S. 666.) The count shows that the lottery was made for an illegal *100purpose, and a sufficient reason is assigned for not giving a more particular description of it. (The People v. Taylor, ante, p. 91.) The ticket or tickets need not be set out. In the cases to which we have been referred where it is necessary to set out the tenor of the instrument, as in indictments for forgery and counterfeiting, for libels and threatening letters, the writing constitutes the gist of the offence. But it is not so where the defendant is charged with the sale of a lottery ticket. That is more like larceny of a written instrument, where the indictment need not set forth either the tenor or purport of the writing. A general description is sufficient. And besides, a ticket need not be in the form of a written contract or engagement. It may be any sign, symbol or memorandum of the holder’s interest in the lottery. (See Commonwealth v. Chubb, 5 Randolph, Va. 715; Commonwealth v. Pollard, Thatch. Cr. Cas. 280.) I think it would be unnecessary in any case arising under our statute to set out the ticket.
The count is good without giving the names of the persons to whom the tickets were sold—it being alleged that their names were unknown to the jurors. (The People v. Adams, 17 Wend. 475; The State v. Munger, 15 Verm. Rep. 290; The State v. Stucky, 2 Blackf. Ind. 289; State v. Maxwell, 5 id. 230; Butler v. The State, id. 280. And see 2 East. C. L. 651,781; Rex v. Walker, 3 Camp. 264; The U S. v. La Coste, 2 Mason, 129.) Only one offence is charged in the count, or can be proved under it. (The People v. Adams, 17 Wend. 478; The State v. Cottle, 15 Maine, 473.) As this count is good, it is not necessary to examine the others. Judgment reversed, and judgment for the people on demurrer.